             Case 1:14-cr-00484-LGS Document 62 Filed 11/19/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES,                                                 :
                                                                :       14 Cr. 484 (LGS)
                                                                :
                            -against-                           :            ORDER
                                                                :
 WILLIAM RAMOS,                                                 :
                                              Defendant.        :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on April 2, 2020, Defendant filed a motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) (the “First Motion”) (Dkt. No. 48), and on April 7, 2020, such

motion was denied (Dkt. No. 52).

        WHEREAS, on October 28, 2020, Defendant’s counsel for the limited purpose of assisting

Defendant with a request to transfer to a new prison, e-mailed the application attached as Exhibit A

(the “Application”), to the chambers inbox.

        WHEREAS, on November 19, 2020, the Court received a letter from Mr. Ramos, which is

attached as Exhibit B (the “Letter Application”).

        WHEREAS, the Application and Letter Application request that the Court appoint new

counsel to assist Mr. Ramos in filing a new motion for compassionate release (the “Second

Motion”).

        WHEREAS, “there is no statutory right to counsel under the Criminal Justice Act in

connection with a § 3582(c) motion, and . . . the provision of such counsel should rest in the

discretion of the district court.” United States v. Cirineo, 372 F. App’x 178, 179 (2d Cir. 2010)

(summary order) (citing United States v. Reddick, 53 F.3d 462, 464-65 (2d Cir. 1995)); accord

United States v. Dussard, No. 16 Crim. 673-2, 2020 WL 6263575, at *3 (S.D.N.Y. Oct. 23, 2020).
           Case 1:14-cr-00484-LGS Document 62 Filed 11/19/20 Page 2 of 7




The merits of a motion for compassionate relief are a “significant factor in the exercise of that

discretion.” Reddick, 53 F.3d at 465 n.2; accord Dussard, 2020 WL 6263575 at * 3.

       WHEREAS, 18 U.S.C. § 3582(c)(1)(A)(i) provides that the court “may reduce the term of

imprisonment” only if it finds that “extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.”

       WHEREAS, the Application and Letter Application do not identify any intervening change

in circumstances, arising after the denial of the First Motion, that suggest “extraordinary and

compelling reasons warrant” a reduction of Defendant’s term of imprisonment. Accordingly, there

is no basis to believe that the Second Motion would be meritorious. It is hereby

       ORDERED that for the reasons stated above, the Application and Letter Application are

DENIED. It is further

       ORDERED that by November 25, 2020, Defendant’s counsel shall send a copy of this

Order to Defendant.



Dated: November 19, 2020
       New York, New York
Case 1:14-cr-00484-LGS Document 62 Filed 11/19/20 Page 3 of 7




               EXHIBIT A
      Case 1:14-cr-00484-LGS Document 62 Filed 11/19/20 Page 4 of 7

                               HARVEY FISHBEIN
                           ————— ATTORNEY AT LAW —————
                                  111 BROADWAY, SUITE 701
                                 NEW YORK, NEW YORK 10006
                                     TEL: (212) 233-9555
                                     FAX: (212) 374-1506
                                  HF@HARVEYFISHBEIN.COM




                                                                   October 28, 2020


VIA EMAIL (Schofield_NYSDChambers@nysd.uscourts.gov)
EX PARTE

Hon. Lorna G. Schofield
United States District Judge
40 Foley Square
New York, NY 10007

                                                            Re: US v. William Ramos
                                                                  14 Cr. 484 (LGS)

Dear Judge Schofield:

         As the Court may recall, on September 22, 2020, I appeared along with Mr.
Ramos and the Government before Your Honor on a video conference. At that time, Mr.
Ramos withdrew his application to vacate his prior plea of guilty and, due to a conflict
with Mr. Ramos, I was relieved as his counsel. However, at the Court’s request, I agreed
to merely assist Mr. Ramos in facilitating his transfer back to his designated facility,
Edgefield FCI in South Carolina, from his present location at MDC Brooklyn. Since
September 22nd, I have had conversations with Mr. Ramos, the Government, and the
United States Marshals Office regarding Mr. Ramos’s transfer. However, it has not
occurred yet. This morning, I received an email from Mr. Ramos in which he requested
that I contact the Court to request for new counsel to be assigned to assist Mr. Ramos in
filing a new Motion for Compassionate Release.

       Therefore, on behalf of and as a courtesy to Mr. Ramos, I respectfully request that
the Court appoint new counsel to assist Mr. Ramos.

                                     Respectfully submitted,
                                           /s/
                                     Harvey Fishbein
Case 1:14-cr-00484-LGS Document 62 Filed 11/19/20 Page 5 of 7




               EXHIBIT B
Case 1:14-cr-00484-LGS Document 62 Filed 11/19/20 Page 6 of 7
Case 1:14-cr-00484-LGS Document 62 Filed 11/19/20 Page 7 of 7
